DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/7/2021, with respect to the rejection(s) of claim(s) 1-5 and 8-14 under 35 U.S.C. 102 as being anticipated by Sato (8,997,374) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Sato (8,997,374) which is not reliant on Figure 11 of Sato which was properly identified by the applicant as being a prior art embodiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 & 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (8,997,374).  Sato discloses a device for controlling the temperature of workpieces (11) including a housing (22) a temperature-controlling tunnel (25, 27, 29) accommodated in the housing, a temperature-controlling system (83, 84, 86, 87) for controlling a temperature of workpieces, wherein the temperature-controlling system comprises a full-space temperature-controlling installation (23) including a plurality of air passages (SEE column 2, lines 37-57) through which air is provided to control the temperature of a workpiece as an entity (SEE column 8, lines 3-19), a local temperature-controlling installation (26) by means of which the temperatures of locally delimited regions of the workpieces are capable of being controlled in a targeted manner, the local temperature-controlling installation includes a plurality of temperature-controlling units (36, 38, 43, 45) that are capable of being activated and actuated in a mutually independent manner (SEE column 9, lines 16 – column 10, line 29) (the temperature controlling units are individually activated based on the temperature measured by measuring parts 73, 75, 77 & 79), each temperature-controlling unit includes at least one air directing element through which air is provided (as per column 2, lines 37-57), wherein the full-space temperature-controlling installation (23) and the local temperature-controlling installation (26) are provided in the temperature-controlling tunnel in such a manner that, at least within an effective portion in the temperature-controlling tunnel, the plurality of air passages and at least one air directing element being adjacent each other along the effective portion in the the temperature controlling units are individually activated based on the temperature measured by measuring parts 73, 75, 77 & 79) and positioning the plurality of air passages and at least one air directing unit adjacent each other along the effective portion of the temperature-controlling tunnel (25, 27, 29).   

Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        November 12, 2021